Citation Nr: 1730789	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  11-22 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right shoulder arthritis.

2. Entitlement to a rating in excess of 10 percent for left ankle arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran served on active duty service from August 1976 to September 1992.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

As discussed below, the Board has advanced this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified in April 2012 before a Veterans Law Judge (VLJ).  That VLJ subsequently retired from the Board.  Therefore, the Veteran has the right to testify before another VLJ before the Board decides his appeal.  The Veteran, informed of this right during a July 27, 2017 telephone call, exercised this right, as documented in the claims file.  Remand is therefore warranted to schedule a new hearing.

Additionally, based on the July 27, 2017 telephone call, the Board is advancing the Veteran's appeal on the docket pursuant to 38 C.F.R. § 20.900.  As documented in the claims file, the Veteran is experiencing Stage 4 chronic kidney disorder, requiring dialysis three times per week, with each treatment lasting four hours.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1. Schedule the Appellant for a Board hearing at the Indianapolis, Indiana RO.  Schedule either a Travel Board or a videoconference, whichever is faster.  Please note that the Indianapolis RO is the closest RO to the Appellant's residence, and in light of his health, it is the most convenient RO at which he can testify.

In scheduling this hearing, the RO is advised that the Veteran currently receives dialysis on Monday, Wednesday, and Friday.  He CAN'T testify on these days.  Therefore, please schedule his hearing for either Tuesday or Thursday.  Please note the Veteran prefers a Thursday hearing over a Tuesday hearing, if possible, based on the logistics of his current dialysis schedule.

2. After completing the above actions, then follow all appropriate appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




